On Motion for Rehearing. '
BATTIMORE, J.
Appellant makes an appealing motion, asserting that she has now on file a statement of facts, which we are asked to consider. There appears in the record a statement of facts which was filed in the trial court on’ February 8, 1932. Appellant’s notice of appeal herein was given on November 4, 1931. Computation shows that the ninety days allowed by statute, after the giving of notice of appeal, in which a statement of facts may be filed, expired February 2, 1932. We regret that we cannot consider the statement of facts.
The motion for rehearing will be overruled.
MORROW, P. J., absent.